Citation Nr: 0405395	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  95-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was shown in 
an administrative action dated October 10, 1975.

2.  Whether CUE was shown in an administrative action dated 
February 5, 1980.

3.  Entitlement to an effective date earlier than December 
23, 1991 for the grant of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1972.

This case arose from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

Briefly, the record reflects that the veteran's claim of 
entitlement to service connection for PTSD was initially 
granted in a March 1993 RO rating decision, at which time a 
30 percent disability evaluation was granted, effective from 
December 23, 1992, the date of receipt of the veteran's claim 
for such benefits.  By rating decision in August 1997, a 100 
percent evaluation for PTSD was assigned, also  effective 
from December 23, 1992.

The veteran's claim of entitlement to an earlier effective 
date for the grant of service connection for PTSD was 
addressed in a February 1998 rating decision, at which time 
it was determined that an effective date of December 23, 1991 
was warranted under the provisions of 38 C.F.R. 
§ 3.114(a)(3).  This section provides a basis to award an 
effective date one year retroactive to the date of claim 
where, as in this case, a liberalizing change in the law had 
occurred and an original or reopened claim was reviewed on 
the initiative of the claimant more than one year after the 
effective date of the liberalizing law or VA issue.  In March 
1998, the veteran filed a Notice of Disagreement with the 
assignment of the effective date of December 23, 1991.  A 
Statement of the Case was issued in May 1998 and a 
substantive appeal was filed in June 1998.

This case was previously before the Board of Veterans' 
Appeals (the Board) in March 1999 and again in January 2003.  
Each time, the case was remanded for additional development.  
Information regarding the prior procedural background of the 
case is set forth in those remands, and, to the extent 
necessary to explain the Board's reasoning, in the factual 
background section below.

The Board's January 2003 remand in essence required the RO to 
adjudicate the matter of claimed CUE in an October 1975 VA 
administrative action and to readjudicate the other two 
issues then on appeal, the matter of claimed CUE in a 
February 1980 VA administrative action and the claim of 
entitlement to an effective date earlier than December 23, 
1991 for service connection for PTSD.  The RO provided a 
statement of the case to the veteran in March 2003 as to the 
issue of CUE in the October 1975 administrative action, and 
the veteran perfected an appeal as to that issue with the 
filing of a substantive appeal in May 2003.  The RO issued a 
supplemental statement of the case in March 2003 as to the 
other two issues, which had been in appellate status for a 
number of years.

Previously-referred claims

It is noted that the Board in its March 1999 remand advised 
the RO to address a reopened claim of entitlement to service 
connection for a back disorder and a claim alleging CUE in a 
January 1980 decision which denied service connection for a 
back disability.  It does not appear that any action was 
taken by the RO with regard to these claims, and the veteran 
has not mentioned them for several years.  These matters are 
not presently before the Board on appeal, and they are again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The October 1975 VA administrative action disallowing the 
veteran's claim for service connection for a "nervous 
disorder" due to his failure to prosecute the claim by 
submitting requested evidence was supported by the evidence 
then of record, and was consistent with the applicable law, 
regulations and VA Manual M21-1 provisions extant at that 
time.

2.  The February 1980 VA administrative action disallowing 
the veteran's claim for service connection for a psychiatric 
condition due to his failure to prosecute by submitting 
requested evidence was supported by the evidence then of 
record, and was consistent with the applicable law, 
regulations and M21-1 manual provisions extant at that time.

3.  The date of receipt of the veteran's claim of service 
connection for PTSD was December 23, 1992.  In March 1993, 
service connection for PTSD was granted and assigned a 30 
percent rating effective December 23, 1992, the date of 
receipt of the veteran's claim.  In August 1997, a 100 
percent rating for PTSD was assigned effective December 23, 
1992.  In February 1998, an earlier effective date for the 
award of service connection and a 100 percent rating for PTSD 
was granted effective December 23, 1991.

4.  There is no evidence that could reasonably be interpreted 
as reflecting an intent to file a formal or informal claim of 
service connection for PTSD prior to December 23, 1991.


CONCLUSIONS OF LAW

1.  The October 1975 administrative action was not clearly 
and unmistakably erroneous.  38 C.F.R. § 3.105(a) (2003).

2.  The February 1980 administrative action was not clearly 
and unmistakably erroneous.  38 C.F.R. § 3.105(a) (2003).

3.  There is no legal basis to assign an effective date 
earlier than December 23, 1991 for the award of service 
connection for PTSD.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has been granted service connection for PTSD, 
effective December 23, 1991.  He veteran is seeking an 
earlier effective date.  He has alleged CUE in two VA 
administrative decisions, in October 1975 and in February 
1980.  In essence, the veteran contends that CUE was 
committed by the RO in the 1975 and 1980 administrative 
actions because he was not properly advised of these 
decisions, contrary to the law, regulations and VA M21-1 
manual provisions in effect at the time of issuance of these 
actions.  Specifically, he alleges that he did not receive 
any notice at all of the 1975 action and that he was not 
given notice of his appellate rights in connection with the 
1980 action.  Other more specific contentions will be set 
forth below. 

In the interest of clarity, the Board will provide a common 
factual background, and then discuss the impact of the 
Veterans Claims Assistance Act of 2000 (the VCAA) on this 
case.  The Board will then separately address the issues on 
appeal.

Factual and procedural background

The veteran served on active duty in the United States Army 
from February 1964 to January 1972.  He served in Vietnam and 
was awarded the Combat Infantryman Badge and Air Medal, among 
other decorations.  

In June 1975, the veteran filed an original claim for 
disability benefits (VA Form 21-526), at which time he 
requested service connection for a number of disorders, to 
include a "nervous disorder/NP" [neuropsychiatric] 
condition.  His service medical records were obtained and 
associated with his claims file.  The RO in Baltimore, 
Maryland sent the veteran a letter in July 1975 informing him 
that it would be necessary to for him submit additional 
evidence to show that his claimed disability had existed 
continuously since the time of his discharge from service.  
The RO further advised him that the best type of evidence 
would be statements from doctors who treated him after 
service discharge, showing dates of examination or treatment, 
findings, and diagnoses.  The veteran also was advised that 
he could submit statements from other persons who would know 
of his condition and who would be able to give the date they 
first observed the condition.  Finally, the RO advised the 
veteran in this letter that failure to submit the requested 
evidence within 60 days could result in the disallowance of 
his claim.

The RO's July 1975 letter was sent to the veteran at his 
address of record at the time.  [The address listed on the 
letter does not exactly match the address the veteran 
provided on his June 1975 application for benefits (the 
street, state and zip code all match, but the veteran 
indicated on his claim form that the city was "Catonsville" 
Maryland, while the RO's letter was sent to "Baltimore", 
Maryland), However, the veteran's DD Form 214 lists this same 
address as "Catonsville (Baltimore) Maryland 21229".]  The 
letter was not returned by the Postal Service as 
undeliverable, and the veteran has stated that he received 
the letter; see his VA Form 9 dated October 23, 2002.  The 
RO's letter was thus sent to the veteran's correct address of 
record in July 1975, and he in fact received it at that time.  

Because it was not shown that the veteran responded to the 
RO's letter of July 1975, the RO issued a VA Form 21-523 
(Disallowance - Disability or Death Claim) on October 10, 
1975.  This disallowance indicated that his claim of June 
1975 was being denied for "record purpose" for failure to 
furnish the requested evidence.  Under the special 
instructions section of this form, it was further indicated 
that no letter would be sent to the veteran.  It does not, in 
fact, appear that a letter notifying the veteran of the RO's 
October 1975 action was sent to the veteran.

Thereafter, nothing further was heard from the veteran by VA 
with respect to a claim for benefits based on a psychiatric 
disorder until December 20, 1979, when the Los Angeles RO 
received a report from a private psychologist, Dr. R. R., 
Ph.D.  In the report, Dr. R. provided an account of the 
veteran's treatment since he was first seen on August 28, 
1979.  Dr. R.R. stated that the veteran required "outpatient 
psychotherapy as a result of stresses incurred while serving 
in Vietnam . . . .  It is recommended that he be given 
authorization to continue his psychotherapy at VA expense."

In response to Dr. R.'s report, the RO sent the veteran a 
letter on February 5, 1980 advising him that "before we can 
consider authorizing psychotherapy at government expense", 
more conclusive evidence showing that the psychiatric illness 
he was being treated for under the care of Dr. R.R. either 
began in service or was aggravated therein, or evidence 
showing a record of treatment for a psychiatric disorder 
within two years after service, would be needed before VA 
could consider authorizing psychotherapy at government 
expense, and that until such evidence was received, "[u]nder 
existing laws and regulations, we [the RO] can take no 
further action on the matter discussed in Dr. [R's] letter."  
It is not shown by the record that the veteran responded to 
that letter.
The next communication from the veteran received by VA was 
reflected in a statement filed in September 1980 with regard 
to a March 1979 back injury claim, which had been denied by 
the RO in  January 1980.  

There appears to be no reference to a claim of entitlement to 
service connection for a psychiatric disability in the record 
until a statement from the veteran which was received at the 
San Diego RO on December 23, 1992.  The veteran stated "I 
wish to reopen my disability claim and request the Department 
of Veterans Affairs to develop PTSD as a service-connected 
disability."  Eventually, service connection for PTSD was 
established and a 100 percent rating was assigned, effective 
December 23, 1991.  As explained in the Introduction, the 
December 23, 1991 date (one year prior to date of filing of 
the veteran's PTSD claim) was assigned in a February 1998 VA 
rating decision, based on the provisions of 38 C.F.R. 
§ 3.114(a).

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2003).  However, 
as will be explained below, the Board finds that to the 
extent any VCAA duties are legally applicable to the appeal 
of these claims, any duty to notify the veteran of the 
evidence needed to substantiate his claims or to assist him 
in developing the relevant evidence has been met.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of the VCAA do not apply 
to a claim based on a previous decision having been the 
result of clear and unmistakable error.  See Livesay v. 
Principi, 15 Vet. App. 165, 174 (2001) (en banc).  The Court 
found that an attempt to obtain benefits based on an 
allegation of CUE "is fundamentally different from any other 
kind of action in the VA adjudicative process."  Livesay, 
15 Vet. App. at 178.  As such, an allegation of CUE does not 
actually represent a "claim" but rather is a collateral 
attack on a final decision.  The Board therefore finds that 
the provisions of the VCAA, and its implementing regulations, 
are not applicable to the adjudication of the issues on 
appeal of CUE in the October 1975 and February 1980 
administrative actions.

With respect to the issue of the veteran's more general claim 
of entitlement to an earlier effective date for service 
connection for PTSD, the Court has also held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and assist do not apply to a claim if resolution of 
the claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case, the pertinent facts are not in 
substantial dispute; resolution of the veteran's appeal is 
dependent on interpretation of the statutes and regulations 
regarding the effective date of an award of service 
connection.  The issue of whether he is entitled to earlier 
effective date for his PTSD is dependent upon whether a 
viable claim for service connection was filed prior to 
December 1991.  That determination is dependent on the 
documents and evidence received by VA prior to the initiation 
of the veteran's current appeal.  VA has no further duty, 
therefore, to notify him of the evidence needed to 
substantiate this claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating the 
effective date claim at issue on appeal before the Board at 
this time.  See Dela Cruz, supra; see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

In any event, the veteran has been provided with pertinent 
law and VA regulations in the statements of the case and 
supplemental statements of the case.  In addition, over the 
course of this appeal the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  It is evident from review of the veteran's 
communications to VA in connection with this appeal that he 
has demonstrated knowledge and awareness of the pertinent 
issues germane to the adjudication of his appeal.

The Board believes that all appropriate actions have been 
taken based on its two remands.  The issues of CUE in the 
1975 and 1980 administrative actions were fully developed and 
adjudicated by the RO in accord with the Board's remand 
instructions of January 2003.   In this regard, it is noted 
that while the issue of CUE in the 1980 decision had been in 
appellate status since 1998, the veteran subsequently 
perfected an appeal as to CUE in the 1975 decision with his 
Form 9 of May 2003 following adjudication of this issue by 
the RO in compliance with the aforementioned Board remand.  
As a result, both CUE claims are now before the Board.

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will move on to a decision.

1.  Whether clear and unmistakable error (CUE) was shown in 
an 
administrative action dated October 10, 1975.

Relevant Law and Regulations

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the line 
of duty, in active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003).

The Board observes in passing that the substance of the law 
and regulations in effect at all times since the veteran's 
discharge from military service have essentially remained 
unchanged.

CUE

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a) (2003).

The Court has held that for there to be a valid claim of CUE 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at the time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed administrative 
error during the adjudication process.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Glynn v. Brown, 6 
Vet. App. 523 (1994); Mason (Sangernetta) v. Brown, 8 Vet. 
App. 44 (1995); Crippen v. Brown, 9 Vet. App. 412 (1996) 
[viable CUE claim is premised on the RO's clear failure to 
consider certain highly probative evidence in the first 
instance versus asking that the Board reweigh or reevaluate 
the evidence reviewed by the RO in the prior final decision].

Moreover, when considering a claim of CUE, the determination 
must be made based on the record and the law in existence at 
the time of the prior, final decision.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) [quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)]; Pierce v. Principi, 240 F.3d 
1348 (Fed. Cir. 2001).

The Court also has stated that CUE is "undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313-14.
Furthermore, to raise a valid claim of CUE, the Court has 
held that an appellant must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993), en banc 
review denied, 6 Vet. App. 162 (1994); see also Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  As such, 
the alleged error must be of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo, 6 Vet. App. at 43.

In other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen, 9 Vet. App. 412 (1996).  Rather, 
to show that a CUE error occurred the evidence must show that 
the law was incorrectly applied to the facts, as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  
See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Failure to fully develop evidence is not considered CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994) [breach of duty to 
assist cannot form basis for CUE claim because such breach 
creates only an incomplete rather than an incorrect record].

Analysis

The veteran's contentions

The veteran has challenged the October 1975 administrative 
decision on the basis of CUE as to the RO's failure to apply 
and follow its own procedural directives with regard to the 
disallowance of his original claim filed in June 1975 
requesting service connection for a "nervous disorder" 
[meaning a psychiatric disability]. 

The veteran does not appear to dispute that he received the 
July 1975 letter from VA, and he does not deny that he did 
not respond to it.  However, he points to the disallowance 
action in the file, the VA Form 21-523 dated October 10, 
1975, and contends that it was CUE for the RO not to send him 
notification of such action at that time.  It is 
uncontroverted that the RO did not in fact send him a letter 
in October 1975.  He indicates that because he was not 
advised of the October 1975 decision, the RO was not in 
compliance with internal claims processing procedures set 
forth in VA's adjudication manual, M21-1, specifically, Part 
1-4, Authorization Procedures, Paragraph 5.08(2).  In 
essence, the veteran alleges that he was not accorded 
appropriate due process in that he was not provided notice of 
his right to representation and his right to appeal.  Cf. 
38 C.F.R. § 3.103 (2003).

Based on these contentions, the veteran avers that the one-
year period in which to file a notice of disagreement in 
response to this decision never began to run, and 
accordingly, his original claim of service connection for a 
psychiatric disorder, filed in June 1975, remains pending 
final adjudicative action.

In addition, the veteran alleges CUE in the October 1975 RO 
action on the grounds that the RO had sufficient information 
to consider his claim based on the service medical records 
themselves - which denoted in several reports his complaints 
of trouble sleeping, depression, worrying, etc.  He contends 
that his claim was improperly disallowed, as he put it, "for 
the convenience of VA without review of the evidence".

Discussion

The Board initially finds that the RO's administrative action 
of October 1975 is a final VA decision under the law and 
regulations in effect at that time, and therefore is subject 
to collateral attack based on CUE.  See 38 C.F.R. § 3.105 
(2003); cf. Best v. Brown, 10 Vet. App. 322 (1997) [veteran's 
claim of clear and unmistakable error dismissed because 
rating decision was not final].

The record reflects that the veteran's original claim of 
entitlement to service connection for a psychiatric 
disability was filed in June 1975.  There appears to be no 
dispute that the RO thereupon sent the veteran a letter 
requesting additional evidence in July 1975 and he did not 
respond to it.  The July 1975 letter to the veteran informed 
him that it would be necessary for him to submit additional 
evidence to show that his claimed for disabilities had 
existed continuously since the time of his discharge from 
service.  The RO further advised the veteran that his failure 
to submit the requested evidence within 60 days could [the RO 
used the word "may"] result in the disallowance of his 
claim.

The veteran's service connection claim was disallowed by the 
October 1975 administrative action.  The VA Form 21-523 
(Disallowance - Disability or Death Claim), which was created 
by the RO at that time indicated that the claim was being 
denied for "record purpose" due to his failure to furnish 
requested evidence.  Under the special instructions section 
on this form, it was indicated that "no letter" would be 
sent to the veteran.  

There is no question that the veteran received the RO's July 
1975 development letter.  The veteran does not appear to 
contend otherwise, and he essentially conceded such receipt 
in his October 2002 substantive appeal.  Further, there is no 
evidence of record that the veteran responded to that letter, 
and he himself does not appear to contend that he did.  The 
evidence thus shows that the RO's July 1975 development 
letter, which informed him that he had sixty days in which to 
submit additional evidence and that his claim could be denied 
if he did not do so, was received by him and that he did not 
respond.  The question thus arises as to what if any 
additional notification to the veteran was required in 
connection with the October 1975 disallowance.  The Board has 
reviewed the applicable M21-1 manual provisions in effect at 
the time in light of these circumstances in order to 
determine what was the proper course of action for the RO to 
take.

Pursuant to the M21-1 manual provisions in effect in October 
1975, the RO could disallow a claim at expiration of the 
control period if the claimant failed to submit the required 
evidence.  See M21-1, Chapter 16, Paras. 16.01 et seq. 
(Change 98, May 3, 1973 and Change 108, April 14, 1975).  
This action was called a "Record Purpose" disallowance and 
was generally used where there had been a failure to 
prosecute a claim.  See id., Par. 16.06.  Moreover, this 
action was processed on a VA Form 21-523 and did not require 
notification of the disallowance.  Id.  It is clear that the 
RO followed these procedures in denying the veteran's 1975 
claim.  As detailed above, upon giving him notice that he had 
60 days to submit evidence as requested, and having failed to 
do so within that time, the RO issued the VA Form 21-523 in 
October 1975 disallowing the claim.  The Form 21-523 which 
was prepared in October 1975 stated specifically that it was 
for "record purpose" upon failure to submit the requested 
evidence and that "no letter" would be sent, which the 
aforementioned manual provisions specifically allowed.  Given 
these facts, the Board finds that the RO in 1975 rightly 
concluded that the veteran had effectively abandoned his 
claim and as a result, took action to issue a determination 
on this claim using the Paragraph 16.06 procedures set forth 
in the M21-1.

With respect to the above, the Board notes that the veteran 
had cited to a M21-1 provision, Par. 5.08(2), which, in the 
absence of a more specific citation, appears to refer to 
Chapter 5 of the M21-1 dealing with providing notice to 
claimants in contested claims, which is not germane to the 
facts in this case.  It appears that the veteran is 
contending that M21-1 required that he be provided with 
notice of the action.  However, it is clear that under the 
M21-1 provisions discussed above, no notice to the veteran 
was required.  Although the veteran is correct in his 
allegation that he did not receive notice of the October 1975 
decision to disallow his claim, he was not legally entitled 
to such notice under the procedures employed by the RO in 
1975 to process his claim.  In effect, he was deemed to have 
abandoned his claim when he failed to respond with the 
control period of 60 days.  The veteran was effectively 
informed of this action in the July 1975 letter from the RO.  
The M 21-1 provisions, in essence, acknowledged this a priori 
notification and indicated that no additional notification 
was required.  Thus, the RO took appropriate action under the 
M21-1 to administratively disallow his claim without further 
notifying him.

Accordingly, the Board finds that the M21-1 provisions in 
effect at the time support a finding that the RO was fully 
empowered to take the course of action resulting in the 
October 1975 action under the circumstances then presented.  
The Board notes in passing that the adjudication procedures 
set forth in the M21-1 manual in effect in 1975 were 
equivalent to VA regulations because they narrowly limited 
the administrative action the RO could take given the status 
of a claim and as such, were substantive rules with the force 
of law.  See Fugere v. Derwinski, 1 Vet. App. 103, 107 (1990) 
[manual provision has the force of law and narrowly limits 
administrative action if it prescribes what action must be 
taken in the initial levels of adjudication].

Having found that the RO properly adjudicated his claim in 
October 1975 under applicable M21-1 provisions, the Board 
finds further that VA regulations in force at that time also 
make clear that the October 1975 action constituted a 
"final" determination, notwithstanding the lack of specific 
notice of such to the veteran.  See 38 C.F.R. §§ 3.104, 3.158 
(1975).  Section 3.104 stated that a decision of the RO "on 
which an action was predicated" will be final and binding 
upon all field offices of VA as to conclusions based on 
evidence on file at that time.  In this case, the action upon 
which the RO's decision disallow the claim was predicated, 
namely the issuance of the Form 21-523 disallowance because 
the veteran failed to prosecute his claim, was a final 
determination because no further action or adjudication, 
including notice, was required under the applicable M21-1 
provisions discussed above.  Section 3.158 of the regulations 
provided authority for the RO denying a claim based on 
abandonment, which also contemplates termination of a claim 
based on failure to furnish requested evidence.

The Board notes in passing that there is non-precedential 
case law from the Court which has recognized finality in RO 
administrative disallowances where the veteran-claimant 
asserted that he did not receive proper notice.  See Baughman 
v. Principi, No. 02-1151, 2003 U. S. Vet. App. Claims LEXIS 
711 (Sept. 9, 2003) and Compston v. Brown, No. 95-245, 1997 
U. S. Vet. App. LEXIS 155 (Feb. 24, 1997).  These cases are 
single judge memorandum decisions and thus have no 
precedential weight.  The decisions may, however, be cited 
"for any persuasiveness or reasoning [they] contain."  See 
Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

The main contention of the veteran alleging CUE in the 1975 
action centered on his allegation that he was not given 
proper notice of the RO's denial of his claim.  As discussed 
above, the veteran was in fact given a priori notice in the 
July 1975 letter from the RO.  He as clearly warned of the 
possibility of a denial if he did not respond to the July 
1975 letter; he chose not to do so.  Moreover, the RO clearly 
followed existing VA procedures, found in VA manual M 21-1, 
in the "record purpose" denial in October 1975.  The RO's 
actions under these circumstances do not amount to CUE.

The veteran also has made contentions to the effect that RO 
had sufficient information to consider his claim based on the 
service medical records themselves.  Specifically, he argues 
that several service medical reports noted his complaints of 
trouble sleeping, depression, worrying, etc.  He therefore 
contends that his claim was improperly disallowed "without 
review of the evidence".

The evidence of record in 1975 included the service medical 
records referred to by the veteran.  Those records include 
four reports of medical history completed by the veteran.  
Two of these reports, on enlistment in February 1964 and on 
separation in January 1972, include "yes" responses to 
questions involving frequent trouble sleeping, depression of 
excessive worry and nervous trouble.  The veteran reported no 
such problems in June 1966 and in June 1970.  However, there 
was no evidence of any psychiatric disability diagnosed 
during service.  Nor was there any medical evidence of a 
psychiatric disability diagnosed thereafter.  The RO's July 
1975 letter was, in fact, an attempt to secure such 
information.  The veteran did not cooperate with the RO's 
efforts, and the RO therefore deemed the claim to have been 
abandoned and did not adjudicate it on its merits.  Nothing 
in this scenario amounts to CUE.

In short, the RO in 1975 did not adjudicate the veteran's 
claim on its merits because there was insufficient evidence 
of record upon which to do so.  There were, in fact, no post-
service medical examination or treatment records in the file, 
and the RO's efforts to identify such records and develop the 
evidentiary record were thwarted by the veteran.  The RO 
clearly evaluated the file and determined that it could not 
make an informed decision without further information 
supplied by the veteran.  The RO's handling of the case under 
these circumstances hardly amounts to CUE.

Moreover, to the extent that the RO can be said to have 
evaluated the evidence on the merits (as is indicated 
immediately above the Board does not believe that such is the 
case), allegations which amount to expressions of 
disagreement as to how the facts were then weighed or 
evaluated cannot form the basis of a valid claim of CUE.  See 
Crippen, 9 Vet. App. at 421.  Because evidence and 
information requested of the veteran by the RO pertaining to 
the claimed psychiatric disability was not provided, the 
evidence before the RO in October 1975 manifestly did not 
support entitlement to service connection.  There was in fact 
no medical evidence of a current psychiatric disability.

In view of the above, the Board finds that the October 1975 
administrative action was not fatally flawed factually or 
legally at the time it was made, nor when viewed in light of 
the entire record as constituted at that time would a 
different conclusion be compelled.  The veteran's allegations 
of error amount to disagreement as to how the evidence was 
weighed by the RO, which does not amount to a valid claim of 
CUE.  Accordingly, the Board concludes that the October 1975 
action was supported by the evidence then of record and was 
not clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(2003).

In short, it is clear the RO had the authority to take the 
action it did in October 1975, based on the veteran's non-
response to the July 1975 letter, which clearly advised him 
of potential consequences.  Further, such action constituted 
a final RO determination.  CUE has not been shown because of 
lack of specific notice of the October 1975 decision, nor has 
it been shown in the RO's refusal to adjudicate the claim on 
its merits in light of any evidence of a current disability.  
The veteran's CUE claim is therefore denied.

2.  Whether CUE was shown in an administrative action dated 
February 5, 1980.

Relevant law and regulations

The law and regulations set forth above in connection with 
the first issue on appeal apply equally to this issue and 
will not be repeated.

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2003).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2003).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).  This law has been essentially 
unchanged for the period since the veteran's discharge form 
military service.

Analysis

The veteran's contentions

With respect to CUE in the administrative decision of 
February 1980, the veteran alleges the RO failed to apply the 
appropriate law, regulations and M21-1 manual provisions 
(Part 1-6, Par. 7.03) pertaining to disabilities related to 
combat veterans, specifically the relaxed evidentiary 
standard for establishing service connection for a disability 
incurred in combat during service.  In this regard, he 
alleges the RO knew from his service records on file at that 
time that he was a combat veteran.  Further, the medical 
report dated in December 1979 from a private psychologist, 
Dr. R. R., Ph.D., clearly indicated Dr. R.R.'s opinion that 
the veteran's psychiatric disability was combat-related.  The 
veteran concludes that the RO's failure to apply the relaxed 
evidentiary standard for combat veterans amounted to CUE.  
The  veteran also believes the RO committed CUE by informing 
him by letter that notwithstanding Dr. R's report of December 
1979, no further action would be taken ". . . until we 
receive more evidence from you."

Essentially, the veteran believes the RO had sufficient 
evidence before it in February 1980 to not only proceed with 
a formal decision on his claim, but also to award service 
connection for a psychiatric disorder under 38 C.F.R. 
§§ 3.303(a) and 3.304(d).  In this regard, he points out that 
section 3.303(a) states that determinations of service 
connection must be based on review of the entire evidence of 
record.  He alleges the RO failed to do this in the 1980 
decision and but for this error, the outcome of his claim 
would have changed, resulting in a grant of service 
connection for a nervous disorder based on the service 
medical records and the report of Dr. R. dated in December 
1979.

Further, the veteran alleges that the February 1980 
administrative action failed to properly advise him of his 
right to appeal in violation of VA's procedures in effect at 
that time, and that such an error constitutes CUE.  See 
Veteran's VA Form 9 dated October 23, 2002.

Discussion

The RO informed the veteran by letter dated in February 1980 
that no further action on his claim would be taken unless he 
submitted "more conclusive evidence" in support of his 
claim.  The veteran has challenged that action on the basis 
of CUE.
The Board initially finds that the administrative action 
taken in February 1980 was a final determination of VA under 
section 3.104 of 38 C.F.R., subjecting that action to 
collateral attack on the basis of CUE.

The RO appears to have written to the veteran in February 
1980 upon receipt of 
Dr. R.'s letter of December 1979.  The veteran believes that 
Dr. R.'s letter was sufficient to support a claim of service 
connection.  Setting that matter aside for the moment, a 
review of the record demonstrates that it was unclear at the 
time that a claim of entitlement to service connection had 
been advanced.  Dr. R.'s report clearly referred to a 
psychiatric disorder.  However, there is no specific 
indication in the letter that the veteran intended to seek 
entitlement to service connection for a psychiatric 
disability based on this report, which made reference only to 
eligibility for psychiatric treatment at VA's expense.  There 
is no concurrent claim for service connection on file, and 
the veteran does not appear to contend that such a claim was 
in fact filed.

VA regulations in effect in 1979, which have remained 
essentially unchanged to the present, required that a claim 
for disability benefits be a "specific claim" in the form 
prescribed by VA in order for benefits to be paid.  See 38 
C.F.R. § 3.151 (1979).  An "informal" claim could be filed, 
but it as required that such claim indicate an intent to 
apply for one or more VA benefits, and would still have to 
meet the requirements of section 3.151 to be accepted as a 
claim to reopen.  See 38 C.F.R. § 3.155(a) & (c) (1979).  
Moreover, the pertinent statutory provision in effect in 
1979, which is also unchanged in substance to the present, 
provided that if a claimant's application for VA benefits was 
incomplete, the VA was authorized to notify him of the 
evidence necessary to complete the application, and if such 
evidence was not received within a year from such notice, no 
benefits could be paid by reason of such application.  See 38 
U.S.C. § 3003 (West 1976).

There is no indication in the letter from Dr. R. that the 
veteran was seeking service connection for PTSD.  The letter 
referred only to eligibility for psychiatric treatment at 
VA's expense.  Accordingly, that letter did not meet the 
requirement that an intent to apply for service connection be 
demonstrated.  The letter therefore cannot be considered to 
have been an informal claim of entitlement to service 
connection for a psychiatric disability.  

In February 1980, the RO contacted the veteran, stating 
"Before we can consider authorizing psychotherapy at 
government expense, we need more conclusive evidence that the 
condition for which you are being treated either began during 
military service or was aggravated while you were in military 
service."  The RO then went on to detail the kinds of 
evidence which should be submitted.  It is clear from the 
letter that the RO did not interpret Dr. R.'s December 1979 
letter as anything other that it purported to be, a request 
for fee basis payment for psychiatric treatment rendered.  In 
any event, the veteran did not respond to that letter.

Because no response was received from the veteran in reply to 
the February 1980 letter from the RO, under the provisions of 
38 C.F.R. § 3.158, he was deemed to have abandoned whatever 
claim for VA benefits he may have been attempting to file for 
with the submission of the December 1979 report from Dr. R.  
Section 3.158, as in effect in 1980, stated that no "further 
action" would be taken on a claim if the requested evidence 
was not submitted within one year, and that such failure 
terminates the claim.  This was essentially what the February 
1980 letter itself informed the veteran: "Under existing 
laws and regulations, we can take no further action on the 
matter discussed in Dr. [R's] letter until we receive more 
evidence from you".  Because such evidence was not 
submitted, what was at that time an "incomplete" 
application for benefits under sec. 3003 of 38 U.S.C. became 
an abandoned claim in the absence of any reply communication 
from the veteran.

In summary, the Board concludes that the February 1980 
administrative action was a final determination of VA, which 
became final due to the veteran's failure to furnish 
requested evidence within a year after the February 1980 
notice letter was sent to the veteran.  See 38 C.F.R. 
§§ 3.104, 3.158 (1979).

The Board concludes that application of the law to the facts 
in this case is against a finding that CUE was committed by 
the RO in the February 1980 administrative action.

The veteran alleges the RO failed to apply the appropriate 
law, regulations and M21-1 manual provisions (Part 1-6, Par. 
7.03) pertaining to disabilities related to combat.  In this 
regard, he alleges the RO knew from his service records on 
file at that time that he was a combat veteran and in view of 
his submission at that time of a medical report dated in 
December 1979 from a private psychologist, Dr. R. R., Ph.D., 
which in his opinion clearly indicated that the veteran's 
psychiatric disorder was combat-related, the RO failed to 
apply the relaxed evidentiary standard for combat veterans.  

The veteran also alleges that the RO had more than sufficient 
evidence before it in February 1980 to not only proceed with 
a formal decision on his claim, but also to award service 
connection for the claimed-for nervous disorder under 38 
C.F.R. §§ 3.303(a) and 3.304(d).  In this regard, he points 
out that section 3.303(a) states that determinations of 
service connection must be based on review of the entire 
evidence of record.  He alleges the RO failed to do this in 
the 1980 decision and but for this error, the outcome of his 
claim would have changed, resulting in a grant of service 
connection for a nervous disorder based on the service 
medical records and the report of Dr. R. dated in December 
1979.

However, in the Board's view, these allegations amount to 
nothing more than expressions of disagreement as to how the 
facts were then weighed or evaluated, which cannot form the 
basis of a valid claim of CUE.  See Crippen, supra.  The RO 
did not interpret the letter from Dr. R. as a claim on the 
part of the veteran for service connection for a psychiatric 
disability.  The veteran was therefore notified via the 
February 1980 letter that he would need to furnish additional 
evidence and information before the RO could proceed.  As 
discussed above, he never responded to this letter and we is 
deemed to have abandoned his claim under 38 C.F.R. § 3.158.  

Given this background, the RO was not required to adjudicate 
the putative claim on its merits.  As discussed above, the 
Board does not believe that the December 1979 letter from Dr. 
concerning eligibility for psychiatric treatment at VA's 
expense constitutes a claim of entitlement to service 
connection for a psychiatric disability.  In the absence of a 
service connection claim, the RO had nothing to adjudicate.  
The RO's February 1980 letter to the veteran, quoted above, 
makes it clear that the RO did not interpret Dr. R.'s letter 
as a claim on the part of the veteran for service connection.  
Such a conclusion is hardly unreasonable, given the contents 
of the letter, which did not mention service connection, and 
given that the veteran had not contacted the RO in connection 
with the letter.  The RO's action in send a letter to the 
veteran rather than adjudicating a nonexistent PTSD claim 
hardly amounts to CUE.   

Moreover, even if it is conceded for the sake of argument 
that the veteran filed an informal claim for service 
connection for a psychiatric disorder based on submission of 
the December 1979 report from Dr. R., the RO deemed this 
letter to be insufficient to proceed with any kind of 
determination or adjudication.  This resulted in the issuance 
of the RO's February 1980 letter advising the veteran of the 
need to submit additional evidence in order to proceed with 
"any further action".  It is clear to the Board from the 
wording of the February 1980 letter that any application for 
benefits based on Dr. R.'s letter was deemed to be 
"incomplete" under the statutory authority cited above.  
Therefore, the veteran was specifically notified of the 
evidence required to complete his application for benefits.  
Based on the extreme sketchiness of the letter from Dr. R., 
which was unaccompanied by any clarifying information from 
the veteran, the Board does not believe that the RO was 
unreasonable to seeking additional information.  The RO's not 
reaching a decision under such circumstances does not amount 
to CUE.  

The Board further observes that the veteran is mistaken in 
his interpretation of the  language in 38 C.F.R. § 3.303(a), 
which states that determinations of service connection must 
be based on review of the entire evidence of record.  This 
language means that evidence of record cannot be ignored.  It 
does not mean that claims may be decided on an incomplete 
record.  Here, the record was manifestly incomplete, and it 
was not error for the RO to ask the veteran for additional 
evidence.  The veteran cannot now argue successfully that his 
claim should have been considered on the merits upon the mere 
submission of Dr. R.'s report in December 1979.

With respect to the veteran's contention that the RO 
committed CUE in not addressing his combat status, as 
explained above the RO was not in a position to adjudicate 
the matter of service connection in February 1980, and 
therefore did not and could not reach any sub-issues, such as 
combat status. 

Hence, the Board finds that the February 1980 administrative 
action was not fatally flawed factually or legally at the 
time it was made, nor when viewed in light of the entire 
record as constituted at that time would a different 
conclusion be compelled.  As with the 1975 CUE claim, it is 
clear that the veteran's allegations of error amount to 
disagreement as to how the evidence was weighed by the RO and 
alleged failures in its duty to assist, neither of which 
amount to valid claims of CUE.
Accordingly, the Board concludes that the February 1980 
administrative action was supported by the evidence then of 
record and was not clearly and unmistakably erroneous.  38 
C.F.R. § 3.105(a) (2003).

Issue 3.  Entitlement to an effective date earlier than 
December 23, 1991 for the award of service connection and 
disability compensation benefits for PTSD.

The Board will move on to a decision on the veteran's earlier 
effective date claim.  

The Board would first like to clarify the underlying basis of 
the RO's assignment of the December 23, 1991 effective date 
for the PTSD award.  It appears from the record that the 
veteran did not formally apply for disability benefits for 
PTSD prior to the date of his claim, December 23, 1992.  
However, because the report of Dr. R. R., Ph.D. dated 
December 11, 1979 showed that he was in "outpatient 
psychotherapy as a result of stresses incurred in Vietnam," 
the RO determined that he met all eligibility criteria for 
the liberalized benefit as of the effective date of the 
liberalizing change in the law which added PTSD to the VA's 
Schedule for Rating Disabilities (April 11, 1980).  As such, 
section 3.114(a)(3) provided a legal basis to award payment 
of a one year retroactive effective date from the date of 
claim, thus warranting the assignment of the December 23, 
1991 effective date for this award.

Pertinent law and regulation

Effective dates

The effective date of an award of disability compensation 
based on service connection shall be the day following the 
date of discharge or release from active service if the 
application for such benefits is received within one year of 
such date; otherwise, the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2003); see 
also McGrath v. Gober, 14 Vet. App. 28 (2000) [Board must 
determine when the service-connected disability manifested 
itself under all of the "facts found"].

Once an effective date is established, actual payment of 
benefits may not begin until the first day of the next 
calendar month.  38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. 
§ 3.31 (2003).

Analysis

In essence, the veteran seeks entitlement to an earlier 
effective date for service connection for PTSD based on 
material in the record prior to his initial claim of 
entitlement to service connection for PTSD in 1992.  He has 
specifically contended that his June 1975 claim for a nervous 
condition was not finally acted upon by VA and that such 
claim remained open thereafter.

It is the conclusion of the Board that at that time the 
veteran filed his PTSD claim on December 23, 1992, no other 
such claim was pending.  There is no communication in the 
file which reflects an intent to file a claim of service 
connection specifically for a psychiatric disorder diagnosed 
as "PTSD" prior to the date of this claim, and the veteran 
has pointed to no such communication.

With respect to the matter of the veteran's previous 
interactions with the RO, specifically the June 1975 claim 
and the December 1979 letter from Dr. R., the Board has 
explained in detail above which it has concluded that the 
October 1975 and February 1980 actions of the RO constituted 
final decisions.  In addition, as explained above the Board 
does not believe that the December 1979 letter from Dr. R. 
constituted a formal or informal claim of entitlement to 
service connection in any event. 

As noted above, the veteran was awarded an effective date of 
December 23, 1991, one year earlier than the date of his 
formal claim of service connection for PTSD, because he met 
the eligibility for such an award from the date of the 
liberalizing change adding PTSD as a VA disability, April 11, 
1980.  This eligibility was based on the December 1979 report 
from Dr. R.  However, establishing eligibility for a benefit 
from the date of a liberalized law under section 3.114 does 
not establish entitlement to the award of benefits as of that 
date.  See 38 C.F.R. § 3.400 [the effective date of an award 
of compensation will be the date of receipt of claim or the 
date entitlement arose, whichever is the later].

Here, even assuming that the December 1979 report could be 
interpreted as showing that the veteran had a diagnosis of 
PTSD, which it did not, the veteran did not file his formal 
claim for PTSD until many years later.  Therefore, he would 
only be entitled under section 3.114 to the one year 
retroactive effective date from the date of his December 1992 
formal claim, as was awarded in this case by the RO.

The Board notes further that no other medical report or 
evidence in the file provides any basis to conclude that an 
informal claim for PTSD was filed at any time prior to the 
December 1991 effective date.  As indicated above, the 
medical evidence actually reflects a first time diagnosis of 
PTSD subsequent to the filing of the veteran's initial claim 
in December 1992.

The Board also has reviewed the record to ascertain whether 
there are any claims of entitlement to service connection for 
PTSD, either formal or informal, before December 23, 1991.  
See Servello v. Derwinski, 3 Vet. App. 196 (1992); see 
also EF v. Derwinski, 1 Vet. App. 324 (1991) [VA must 
liberally construe all documents filed by a claimant in order 
to determine, or even to infer, what claims have been filed].  

Specifically, there is no evidence that any prior 
communication or action from either the veteran, his 
representative or a Member of Congress or some other person 
acting as his friend was submitted that could reasonably be 
interpreted as reflecting an intent to file an informal claim 
of service connection for PTSD prior to December 23, 1991.  
See 38 C.F.R. § 3.155 (2003).  The Board has carefully 
examined the appellate record and finds that there are no 
other statements from the veteran or other interested party 
or other non-medical evidence that was received before 
December 23, 1991 that could be construed as either a formal 
or informal claim seeking entitlement to service connection 
for PTSD.

The Board notes as well that the result in this case would be 
the same under 38 C.F.R. § 3.114 and § 3.400 even if the 
veteran's 1992 claim of service connection for PTSD was 
considered a "reopened" claim of entitlement to service 
connection for an acquired psychiatric disability on the 
basis of prior final decisions denying service connection for 
the "nervous disorder", rather than an initial claim of 
entitlement for service connection for PTSD.  Section 3.114 
of 38 C.F.R. specifically states it this provision applies 
equally to original and reopened claims.

With respect to the veteran's main contention, to the effect 
that his claim lay unadjudicated since 1975, the Board 
reiterates its discussion as to this matter in connection 
with the first issue on appeal.  In essence, for reasons 
expressed in detail above, the Board views the October 1975 
disallowance as a final determination, and further finds that 
the veteran was provided adequate a priori notice in July 
1975 under the law and regulations then in effect. 

Conclusion

In summary, for reasons and bases expressed above, there is 
no legal basis to assign an effective date earlier than 
December 23, 1991.  The Board is bound by the applicable law 
and regulations of the Department.  See 38 U.S.C.A. 
§ 7104(c).  Where the law and not the evidence is dispositive 
of the issue before the Board, as in this case, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appeal is denied.


ORDER

The claim of clear and unmistakable error in the October 1975 
administrative action is denied.

The claim of clear and unmistakable error in the February 
1980 administrative action is denied.

Entitlement to an effective date earlier than December 23, 
1991 for the award of service connection and disability 
compensation benefits for PTSD is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



